Case 1:19-cv-00985-TFM-MU-C Document 33 Filed 07/16/20 Page 1 of 1                       PageID #: 354




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION


  JAMAR LE FRANCE CORBIN,                       :
                                                :
         Plaintiff,                             :
                                                :
  vs.                                           :    CIVIL ACTION NO. 1:19-cv-985-TFM-MU-C
                                                :
  BP EXPLORATION & PRODUCTION                   :
  INC., et al.,                                 :
                                                :
         Defendants.                            :

                                               ORDER

         Pending before the Court is the parties’ Rule 41(a) Stipulation of Dismissal With Prejudice.

  Doc. 32, filed July 16, 2020. The Rules of Civil Procedure permit a plaintiff to voluntarily dismiss

  the action without an order of the court “by filing a notice of dismissal before the opposing party

  serves either an answer or a motion for summary judgment” or “a stipulation signed by all parties

  who have appeared.” FED. R. CIV. P. 41(a)(1)(A). The joint stipulation is signed by both sides.

  Doc. 32.

         Consequently, by operation of Fed. R. Civ. P. 41, this action has been dismissed in

  accordance with the joint notice. Therefore, the claims in this case are dismissed with prejudice

  with each party to bear their own attorneys’ fees and costs.

         The Clerk of the Court is DIRECTED to close this case.

         DONE and ORDERED this the 16th day of July 2020.

                                                s/Terry F. Moorer
                                                TERRY F. MOORER
                                                UNITED STATES DISTRICT JUDGE




                                              Page 1 of 1
